Exhibit 10.3

SPRINGING GUARANTY

In order to induce American National Insurance Company, a Texas insurance
company (“Lender”) to make that certain $19,000,000 loan (the “Loan”) to TNP SRT
Osceola Village, LLC, a Delaware limited liability company (“Master Lessor”),
Lender has required that Thompson National Properties, LLC, a Delaware limited
liability (“Springing Guarantor”) execute this Guaranty of that certain Master
Lease Agreement between Master Lessor and TNP SRT Osceola Village Master Lessee,
LLC, a Delaware limited liability company (“Tenant”) for certain premises
containing approximately 23,005 square feet of space (the “Premises”), located
in that certain shopping center containing approximately 116,000 square feet of
space (the “Center”), located in Kissimmee, Florida, of which the Premises are a
part.

This Guaranty shall become effective at such time as there is a Trigger Event,
as defined below. This Guaranty is intended to be a present obligation of a
future contingent commitment.

A “Trigger Event” means one or more of the following: (a) default occurs under
that certain revolving credit facility by and between KeyBank National
Association (whether as agent for one or more lenders or for itself), as Lender,
and TNP SRT Secured Holdings, LLC, a Delaware limited liability company,
evidenced in part by that certain Revolving Credit Agreement dated as of
December 17, 2010, as amended from time to time; (b) KeyBank National
Association as agent for one or more lenders or for itself, or successors or
assigns; or (c) any other lender that has a lien or security interest on any one
or more of the Mortgagee Related Parties, acquires one or more of the Mortgagee
Related Parties, or any interest therein, (including, without limitation,
membership interests, partnership interests, shares or other ownership
interests). “Mortgagee Related Parties” mean: Mortgagor, Thompson National
Properties, LLC, TNP Strategic Retail Trust, Inc., TNP Strategic Retail
Operating Partnership, L.P. or any other Constituent Owner,

Accordingly, Guarantor hereby unconditionally, absolutely and irrevocably
guarantees to Lender, and its successors and assigns, the prompt and full
payment and performance by Tenant of each and every item, covenant, condition,
provision and obligation to be paid, kept, observed or performed by Tenant under
the Lease (collectively the “Obligations”). The liability of Guarantor is
coextensive with that of Tenant and also joint and several, and legal action may
be brought against Guarantor and carried to final judgment either with or
without making Tenant or any assignee or successor thereof as a party thereto.
Without limiting the generality of the foregoing, This Guaranty shall be
enforceable against Guarantor without the necessity of (i) any suit instigated
by Master Lessor against Tenant or any other guarantor, (ii) the exhaustion of
Master Lessor’s remedies with respect to Tenant under the Lease or any other
guarantor, or (iii) the enforcement of Master Lessor’s rights with respect to
any security which has ever been given to secure the payment and performance of
the Obligations. This Guaranty shall also be enforceable without the

 

1



--------------------------------------------------------------------------------

necessity of any notice of Tenant’s nonpayment or nonperformance except to the
extent required by the Lease, notice of acceptance of this Guaranty or any other
notice or demand to which Guarantor might otherwise be entitled, all of which
Guarantor hereby expressly waives.

This Guaranty shall be binding upon the undersigned, and all successors,
assigns, personal or legal representatives and heirs, and shall inure to the
benefit of Lender and Lender’s successors and assigns. The undersigned hereby
consents and agrees that this Guaranty may be assigned by Master Lessor, without
recourse, in connection with any sale or assignment by Master Lessor of part or
all of its interest in the Center in which the Premises under the Lease are
contained.

The obligations of Guarantor shall be irrevocable and unconditional,
irrespective of the genuineness, validity, regularity or enforceability of the
Lease or any security given for the Obligations or any circumstance which might
otherwise constitute a legal or equitable discharge of a surety or guarantor,
and Guarantor waives the benefit of all principles or provisions of law,
statutory or otherwise, which are or might be in conflict with the terms of this
Guaranty, and agrees that the obligations of Guarantor hereunder shall not be
affected by any circumstances, whether or not referred to in this Guaranty,
which might otherwise constitute a legal or equitable discharge of a surety or
guarantor. Without limiting the generality of the foregoing, Guarantor agrees
that the occurrence of the following events (or any thereof), whether they occur
with or without notice or consent by Guarantor, will in no way release or impair
any liability or obligation of Guarantor hereunder: (i) Master Lessor, in its
discretion, waives compliance by Tenant with any of its Obligations or covenants
under the Lease or waives any default thereunder, or grants any indulgence with
respect to the Lease, (ii) Master Lessor with Tenant’s written agreement
modifies, amends or changes any provision of the Lease or the guaranty of any
other guarantor (including, without limitation, any termination or release of
such guaranty), (iii) Master Lessor grants extensions or renewals of the Lease
or the Obligations, (iv) Master Lessor transfers its interest in the premises
covered by the Lease or its rights under this Guaranty, (v) Master Lessor
consents to the assignment by Tenant of its rights under the Lease or consent to
the subletting of all or any part of the Premises, (vi) Master Lessor deals in
any respect with Tenant and the Obligations, and any other guarantor and such
guaranty, as if this Guaranty were not in effect, (vii) Master Lessor, in its
discretion, waives compliance by any other guarantor with any of its Obligations
or covenants under such other guaranty or waives any default thereunder, or
grants any indulgence with respect to the such guaranty, (viii) the release or
discharge of Tenant or any other guarantor in an creditor’s proceedings,
receivership, bankruptcy or other proceeding, (ix) the impairment, limitation or
modification of the liability of Tenant or the estate of Tenant in bankruptcy,
or of any remedy for the enforcement of Tenant’s liability under the Lease,
resulting from the operation of any present or future provision of the federal
Bankruptcy Act or other statute or from the decision in any court, and (x) the
rejection or disaffirmance of the Lease in any such proceedings. If, as a result
of such proceedings, Master Lessor is forced to refund any payment made by
Tenant to Master Lessor because it is found to be a preference or for any other
reason, Guarantor hereby covenants to pay such amount to Master Lessor upon
demand.

 

2



--------------------------------------------------------------------------------

All of Master Lessor’s rights and remedies under the Lease or under this
Guaranty are intended to be distinct, separate and cumulative, and no such right
or remedy therein mentioned is intended to be in exclusion of or a waiver of any
of the others. Specifically, the obligation of Guarantor hereunder shall not be
released by Master Lessor’s receipt, application or release of security given
for performance and observance of covenants and conditions required to be
performed and observed by Tenant under the Lease.

If any provision of this Guaranty is held to be illegal, invalid, or
unenforceable under present or future laws effective during the term of this
Guaranty, such provision shall be fully severable and this Guaranty shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part of this Guaranty, and the remaining provisions of
this Guaranty shall remain in full force and effect and shall not be affected by
the illegal, invalid or unenforceable provision or by its severance from this
Guaranty, unless such continued effectiveness of this Guaranty, as modified,
would be contrary to the basic understandings and intentions of the parties as
expressed herein.

All references to the singular shall include the plural and vice versa and all
references to any gender shall include the others, wherever appropriate

As used herein, the term “Tenant” shall include any successor or assignee of
Tenant, the term “Master Lessor” shall include any successor or assignee of
Master Lessor, and the term “Lease” shall include any amendment, extension or
renewal of the Lease.

TO THE MAXIMUM EXTENT PERMITTED BY LAW, GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING, OR COUNTERCLAIM THAT RELATES TO OR ARISES OUT OF ANY OF THIS
GUARANTY OR THE LEASE OR THE ACTS OR FAILURE TO ACT OF OR BY MASTER LESSOR OR
MASTER LESSOR’S LENDER IN CONNECTION WITH THE ENFORCEMENT OF ANY OF THE TERMS OR
PROVISIONS OF THIS GUARANTY OR THE LEASE.

THIS GUARANTY EMBODIES THE FINAL, ENTIRE AGREEMENT OF GUARANTOR AND MASTER
LESSOR WITH RESPECT TO GUARANTOR’S GUARANTY OF THE OBLIGATIONS AND SUPERSEDES
ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS,
WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF. THIS GUARANTY IS
INTENDED BY GUARANTOR AND MASTER LESSOR AS A FINAL AND COMPLETE EXPRESSION OF
THE TERMS OF THE GUARANTY, AND NO COURSE OF DEALING BETWEEN GUARANTOR AND MASTER
LESSOR, NO COURSE OF PERFORMANCE, NO TRADE PRACTICES, AND NO EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR

 

3



--------------------------------------------------------------------------------

DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE USED TO
CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY AGREEMENT.
THERE ARE NO ORAL AGREEMENTS BETWEEN GUARANTOR AND MASTER LESSOR.

THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF TEXAS WITHOUT REGARD TO CONFLICT OF LAW PROVISIONS AND THE
LAWS OF THE UNITED STATES APPLICABLE TO TRANSACTIONS IN THE STATE OF
FLORIDA. GUARANTOR HEREBY IRREVOCABLY AGREES THAT ANY LEGAL ACTION OR PROCEEDING
AGAINST IT WITH RESPECT TO THIS GUARANTY MAY BE MAINTAINED IN THE COURTS OF
OSCEOLA COUNTY, FLORIDA OR IN THE U.S. DISTRICT COURT FOR THE MIDDLE DISTRICT OF
FLORIDA AND GUARANTOR HEREBY CONSENTS TO THE VENUE OF SUCH COURTS.

The terms, covenants, provisions, conditions and obligations contained in this
Guaranty may not be waived, changed, modified, discharged, terminated or
abandoned, except by agreement in writing, signed by Lender and Guarantor.

All notices or other communications to be provided pursuant to this Guaranty
shall be in writing and shall be deemed to be properly served if sent by Federal
Express or similar courier service with overnight delivery, or by professional
messenger service (with receipt therefor) or by certified or registered mail,
return receipt requested, (i) if to Lender, c/o Mortgage and Real Estate
Investment Department, One Moody Plaza, Galveston, Texas 77550; and (ii) if to
Guarantor, at the address for the Master Lessor under the Lease. All notices or
other communications to be provided pursuant to this Guaranty sent by certified
or registered mail, return receipt requested, first-class postage prepaid shall
be deemed effective when they are mailed, otherwise such notices or other
communications shall be effective upon receipt.

[SIGNATURES FOLLOW]

 

4



--------------------------------------------------------------------------------

Witness the following signatures:

 

SPRINGING GUARANTOR:

  Thompson National Properties, LLC, a   Delaware limited liability company  
By:  

/s/ Jack R. Maurer

  Name:  

Jack R. Maurer

  Its:  

Vice Chairman

 

5